Fein, J. (concurring).
I concur in result solely upon the ground that there is no proof of actual or constructive notice of the defect or dangerous condition which brought about the accident. It is undisputed that the workman involved was an employee of K & M Corporation, apparently in possession of the property pursuant to a contract of sale. I am unpersuaded that the owner of a multiple dwelling can escape the liability imposed by section 78 of the Multiple Dwelling Law merely by entering into a contract of sale and putting the vendee in possession, without transferring title. Torres v United States (324 F Supp 1195), relied on by the majority, was an action against the United States under the Federal Tort Claims Act (US Code, tit 28, § 1346, subd [b]; § 2671 et seq.) and is distinguishable. The vendee in possession of a building acquired by the United States in foreclosure had converted the premises into a multiple dwelling without the knowledge or consent of the Government. Liability may even exist beyond conveyance (Pharm v Lituchy, 283 NY 130).